In The

                               Court of Appeals
                    Ninth District of Texas at Beaumont
                             ____________________

                              NO. 09-13-00250-CV
                             ____________________

   JENNIFER ROMANO AND MAGGIE’S HOUSE RESCUE, Appellants

                                        V.

                  THE STATE OF TEXAS, Appellee
_________________________________        ______________________

             On Appeal from the County Court at Law No. 2
                     Montgomery County, Texas
                     Trial Cause No. 13-27057-CV
____________________________________________              ____________

                         MEMORANDUM OPINION

      Amber Rickles was attacked by Gus, a dog she was fostering for Jennifer

Romano of Maggie’s House Rescue. Pursuant to chapter 822 of the Texas Health

and Safety Code, an officer for Montgomery County Animal Control executed an

affidavit for seizure of a dog that caused serious bodily injury. See Tex. Health &

Safety Code Ann. § 822.02(a) (West 2010). The justice court issued a warrant for

Gus’s seizure and subsequently determined that Gus caused serious bodily injury

and should be destroyed. The justice court gave Romano ten days to appeal and set

                                        1
an appeal bond of $1350. Romano appealed to the County Court at Law No. 2. The

State filed a motion to dismiss for lack of jurisdiction, in which it argued that

chapter 822 does not authorize an appeal from the justice court’s judgment. The

county court at law granted the motion and dismissed Romano’s case. In two

appellate issues, Romano challenges the dismissal of her appeal. We reverse the

trial court’s judgment and remand for further proceedings consistent with this

opinion.

      In issue one, Romano contends that section 51.001 of the Texas Civil

Practice and Remedies Code gives her a right to appeal the justice court’s ruling. In

issue two, Romano argues that the dismissal of her appeal violates due process.

Whether a trial court has subject matter jurisdiction is a question of law that we

review de novo. Tex. Dep’t of Parks & Wildlife v. Miranda, 133 S.W.3d 217, 226

(Tex. 2004).

      Chapter 822 of the Texas Health and Safety Code governs the regulation of

animals. Tex. Health & Safety Code Ann. §§ 822.001-.116 (West 2010). Under

Subchapter A, upon the receipt of a sworn complaint stating that a dog caused

serious bodily injury, a justice, county, or municipal court must order animal

control to seize the dog. Id. § 822.002(a). The trial court must conduct a hearing to

determine whether the dog caused serious bodily injury by attacking, biting, or

                                         2
mauling someone and if it should be destroyed or released. Id. § 822.003(a), (e).

Subchapter A does not contain any appellate provisions. Id. §§ 822.001-.116.

Nevertheless, a county court at law has original and appellate jurisdiction over all

causes and proceedings prescribed by law for county courts. Tex. Gov’t Code Ann.

§ 25.0003(a) (West Supp. 2013). Even when an appeal is not expressly provided

by other laws, section 51.001(a) of the Texas Civil Practice & Remedies Code

states that a party may appeal a justice court’s ruling when the judgment or amount

in controversy exceeds $250. Tex. Civ. Prac. & Rem. Code Ann. § 51.001(a)

(West 2008). Accordingly, even without express authorization from Subchapter A,

the county court at law had jurisdiction over Romano’s appeal as long as the

amount in controversy was met.

      The trial court’s judgment dismissing Romano’s appeal is silent as to the

reasons for the dismissal, and the record does not contain any findings of fact or

conclusions of law. Absent findings of fact and conclusions of law, we will imply

any findings necessary to support the trial court’s judgment as long as those

findings are supported by the record. Rosemond v. Al-Lahiq, 331 S.W.3d 764, 766

(Tex. 2011). In this case, the record is devoid of any evidence regarding the

amount in controversy. Accordingly, we cannot imply a finding that Romano’s

appeal is subject to dismissal for failure to satisfy section 51.001’s amount in

                                         3
controversy requirement. See id. Moreover, in its motion to dismiss, the State’s

sole ground for dismissal was that Subchapter A does not authorize an appeal; the

record does not indicate that the State argued that the applicable amount in

controversy had not been met. We will not imply that the trial court’s judgment is

based on a ground not asserted in the motion on which it ruled. See Waltenburg v.

Waltenburg, 270 S.W.3d 308, 319 (Tex. App.—Dallas 2008, no pet.). Under these

circumstances, we conclude that trial court erred by granting the State’s motion to

dismiss. We sustain Romano’s first issue and need not address issue two. See Tex.

R. App. P. 47.1. We reverse the trial court’s judgment of dismissal and remand the

cause for further proceedings consistent with this opinion.

      REVERSED AND REMANDED.




                                             ________________________________
                                                     STEVE McKEITHEN
                                                         Chief Justice

Submitted on November 12, 2013
Opinion Delivered November 21, 2013

Before McKeithen, C.J., Kreger and Horton, JJ.




                                         4